DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 63-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “said fuel is formed wherein said fuel comprises a combination of entire range of all C to greater than C20 hydrocarbons”  It is unclear whether applicant intends to include C3-C20 OR C3 and C20 and above.  Clarification is required as this is indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Introduction
The following is expressly incorporated into each and every rejection below set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 

Rejections/Obviousness Double Patenting
Claims 13 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,434,439 Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition (in the patent the composition is combusted) possessing the same properties of ISO RMA 10 (ISO 8217-10 of 2016) except flashpoint having the same sulfur or overlapping sulfur content and derived from the same hydrocarbon feed C3 to greater than C20 except insoluble hydrocarbon not soluble in solvent suitable for solvent separation and hydrocarbons below C5 are removed; where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. 
Claim 13 and 63-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-65 of copending Application No. 17750197 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition (or where the composition is combusted) possessing the same properties of ISO RMA 10 (ISO 8217-10 of 2016) except flashpoint (see reference application at claim 63) having the same sulfur or overlapping sulfur content and derived from the same hydrocarbon feed C3 to greater than C20 except insoluble hydrocarbon not soluble in solvent suitable for solvent separation and hydrocarbons below C5 are removed; where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 13 and 63-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45 of copending Application No. 17750126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition possessing the same the same sulfur or overlapping sulfur content and derived from the same hydrocarbon feed where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. and does not contain hydrocarbon residue insoluble in one or more solvents used for solvent separation as such will overlap the instantly claimed flash point.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 and 63-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 51-55 of copending Application No. 17470575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition possessing the same the same sulfur or overlapping sulfur content and derived from the same hydrocarbon feed where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. and does not contain hydrocarbon residue insoluble in one or more solvents used for solvent separation as such will overlap the instantly claimed flash point.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 and 63-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 51-57 of copending Application No. 16948702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition possessing the same the same sulfur or overlapping sulfur content and derived from the same hydrocarbon feed  where the hydrocarbons from C3 to C5 to greater than C20 of the crude are used an where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. and does not contain hydrocarbon residue insoluble in one or more solvents used for solvent separation as such will overlap the instantly claimed flash point.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 and 63-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 45-49, 51, 54 and 56-68 of copending Application No. 16731714 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition (or where the composition is combusted) possessing the same properties of ISO RMA 10 (ISO 8217-10 of 2016) except flashpoint (see reference application at claims 37, 45, 47-48 and  56-57) having the same sulfur or overlapping sulfur content and derived from the same hydrocarbon feed C3 to greater than C20 except insoluble hydrocarbon not soluble in solvent suitable for solvent separation and hydrocarbons below C5 are removed; where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13 and 63-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,377,604 Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the same fuel composition possessing the same properties of overlapping sulfur content and derived from the same hydrocarbon feed C3 to greater than C20 (patent claim 8) except insoluble hydrocarbon not soluble in solvent suitable for solvent separation and hydrocarbons below C5 are removed; where the initial boiling point being the lowest boiling point of any fraction at atmospheric distillation condition combined with fuel and highest boiling point being the highest boiling point of highest boiling residual portion formed from crude oil, etc. (patent claim 5) 
Conclusion
The prior art cited on the IDS is relevant prior art but does not teach or fairly suggest the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771